
	

113 S567 IS: Strengthening Social Security Act of 2013
U.S. Senate
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 567
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2013
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To improve the retirement security of American families
		  by strengthening Social Security.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening Social Security Act of
			 2013.
		2.Determination of
			 taxable wages and self-employment income above contribution and benefit base
			 after 2013
			(a)Determination of
			 taxable wages above contribution and benefit base after 2013
				(1)Amendments to
			 the Internal Revenue Code of 1986Section 3121 of the Internal
			 Revenue Code of 1986 is amended—
					(A)in subsection
			 (a)(1), by inserting the applicable percentage (determined under
			 subsection (c)(1)) of before that part of the
			 remuneration; and
					(B)in subsection (c), by striking (c)
			 Included and excluded
			 service.—For purposes of this chapter, if and
			 inserting the following:
						
							(c)Special rules
				for wages and employment
								(1)Applicable
				percentage of remuneration in determining taxable wagesFor purposes of subsection (a)(1), the
				applicable percentage for a calendar year shall be equal to—
									(A)for 2014, 80 percent;
									(B)for 2015 through 2017, the applicable
				percentage under this paragraph for the previous year, decreased by 20
				percentage points; and
									(C)for 2018 and each
				year thereafter, 0 percent.
									(2)Included and
				excluded serviceFor purposes
				of this chapter,
				if
								.
					(2)Amendments to
			 the Social Security ActSection 209 of the Social Security Act
			 (42 U.S.C. 409) is amended—
					(A)in subsection
			 (a)(1)(I)—
						(i)by
			 inserting and before 2014 after 1974; and
						(ii)by
			 inserting and after the semicolon;
						(B)in subsection
			 (a)(1), by adding at the end the following new subparagraph:
						
							(J)The applicable percentage (determined under
				subsection (l)) of that part of remuneration which, after remuneration (other
				than remuneration referred to in the succeeding subsections of this section)
				equal to the contribution and benefit base (determined under section 230) with
				respect to employment has been paid to an individual during any calendar year
				after 2013 with respect to which such contribution and benefit base is
				effective, is paid to such individual during such calendar
				year;
							;
				and
					(C)by adding at the end the following new
			 subsection:
						
							(l)For purposes of subsection (a)(1)(J), the
				applicable percentage for a calendar year shall be equal to—
								(1)for 2014, 80 percent;
								(2)for 2015 through 2017, the applicable
				percentage under this subsection for the previous year, decreased by 20
				percentage points; and
								(3)for 2018 and each year thereafter, 0
				percent.
								.
					(3)Effective
			 dateThe amendments made by this subsection shall apply with
			 respect to remuneration paid in calendar years after 2013.
				(b)Determination of
			 taxable self-Employment income above contribution and benefit base after
			 2013
				(1)Amendments to
			 the Internal Revenue Code of 1986Section 1402 of the Internal
			 Revenue Code of 1986 is amended—
					(A)in subsection
			 (b)(1), by striking that part of the net earnings and all that
			 follows through minus and inserting the following: an
			 amount equal to the applicable percentage (as determined under subsection
			 (d)(2)) of that part of the net earnings from self-employment which is in
			 excess of the difference (not to be less than zero) between (i) an amount equal
			 to the contribution and benefit base (as determined under section 230 of the
			 Social Security Act) which is effective for the calendar year in which such
			 taxable year begins, and; and
					(B)in subsection
			 (d)—
						(i)by
			 striking (d) Employee and
			 wages.—The term and inserting the following:
							
								(d)Rules and
				definitions
									(1)Employee and
				wagesThe
				term
									;
				and
						(ii)by
			 adding at the end the following:
							
								(2)Applicable
				percentage of net earnings from self-employment in determining taxable
				self-employment incomeFor purposes of subsection (b)(1), the
				applicable percentage for a taxable year beginning in any calendar year
				referred to in such paragraph shall be equal to—
									(A)for 2014, 80 percent;
									(B)for 2015 through 2017, the applicable
				percentage under this paragraph for the previous year, decreased by 20
				percentage points; and
									(C)for 2018 and each
				year thereafter, 0
				percent.
									.
						(2)Amendments to
			 the Social Security ActSection 211 of the Social Security Act
			 (42 U.S.C. 411) is amended—
					(A)in subsection
			 (b)—
						(i)in
			 paragraph (1)(I)—
							(I)by striking
			 or after the semicolon; and
							(II)by inserting
			 and before 2014 after 1974;
							(ii)by
			 redesignating paragraph (2) as paragraph (3); and
						(iii)by
			 inserting after paragraph (1) the following:
							
								(2)For any taxable year beginning in any
				calendar year after 2013, an amount equal to the applicable percentage (as
				determined under subsection (l)) of that part of net earnings from
				self-employment which is in excess of the difference (not to be less than zero)
				between—
									(A)an amount equal to the contribution and
				benefit base (as determined under section 230) that is effective for such
				calendar year, and
									(B)the amount of the wages paid to such
				individual during such taxable year; or
									;
				and
						(B)by adding at the
			 end the following:
						
							(l)For purposes of
				subsection (b)(2), the applicable percentage for a taxable year beginning in
				any calendar year referred to in such paragraph shall be equal to—
								(1)for 2014, 80 percent;
								(2)for 2015 through 2017, the applicable
				percentage under this subsection for the previous year, decreased by 20
				percentage points; and
								(3)for 2018 and each year thereafter, 0
				percent.
								.
					(3)Effective
			 dateThe amendments made by this subsection shall apply with
			 respect to taxable years beginning during or after calendar year 2014.
				3.Adjustments to
			 bend points in determining primary insurance amount and inclusion of surplus
			 earnings for benefit determinations
			(a)Inclusion of
			 surplus average indexed monthly earnings in determination of primary insurance
			 amounts
				(1)In
			 generalSection 215(a)(1)(A) of the Social Security Act (42
			 U.S.C. 415(a)(1)(A)) is amended—
					(A)in clauses (i),
			 (ii), and (iii), by inserting basic before average
			 indexed monthly earnings each place it appears;
					(B)in clause (ii), by
			 striking and at the end;
					(C)in clause (iii),
			 by adding and at the end; and
					(D)by inserting after
			 clause (iii) the following new clause:
						
							(iv)5 percent of the individual’s surplus
				average indexed monthly
				earnings,
							.
					(2)Bend point
			 adjustmentSection 215(a)(1)(B) of such Act (42 U.S.C.
			 415(a)(1)(B)) is amended—
					(A)by redesignating
			 clause (iii) as clause (iv); and
					(B)by inserting
			 after clause (ii) the following new clause:
						
							(iii)For individuals who initially become
				eligible for old-age or disability insurance benefits, or who die (before
				becoming eligible for such benefits) in any calendar year after 2018, the
				amount determined under clause (i) of this subparagraph for purposes of
				subparagraph (A)(i) for such calendar year shall be increased by—
								(I)for calendar year 2019, 1
				percent;
								(II)for each of calendar years 2020
				through 2032, the percent determined under this clause for the preceding year
				increased by 1 percentage point; and
								(III)for calendar year 2033 and each
				year thereafter, 15
				percent.
								.
					(b)Basic AIME and
			 surplus AIME
				(1)Basic
			 AIMESection 215(b)(1) of
			 such Act (42 U.S.C. 415(b)(1)) is amended—
					(A)by inserting basic before
			 average; and
					(B)in subparagraph
			 (A), by striking paragraph (3) and inserting paragraph
			 (3)(A) and by inserting before the comma the following: to the
			 extent such total does not exceed the contribution and benefit base for the
			 applicable year.
					(2)Surplus
			 AIME
					(A)In
			 generalSection 215(b)(1) of such Act (as amended by paragraph
			 (1)) is amended—
						(i)by
			 redesignating subparagraphs (A) and (B) as clauses (i) and (ii),
			 respectively;
						(ii)by
			 inserting (A) after (b)(1); and
						(iii)by
			 adding at the end the following new subparagraph:
							
								(B)(i)An individual’s surplus
				average indexed monthly earnings shall be equal to the quotient obtained by
				dividing—
										(I)the total (after adjustment under
				paragraph (3)(B)) of such individual’s surplus earnings (determined under
				clause (ii)) for such individual’s benefit computation years (determined under
				paragraph (2)), by
										(II)the number of months in those
				years.
										(ii)For purposes of clause (i) and paragraph
				(3)(B), an individual’s surplus earnings for a benefit computation year are the
				total of such individual’s wages paid in and self-employment income credited to
				such benefit computation year, to the extent such total (before adjustment
				under paragraph (3)(B)) exceeds the contribution and benefit base for such
				year.
									.
						(B)Conforming
			 amendmentThe heading for section 215(b) of such Act is amended
			 by striking Average Indexed Monthly Earnings and inserting
			 Basic Average Indexed Monthly Earnings; Surplus Average Indexed Monthly
			 Earnings.
					(3)Adjustment of
			 surplus earnings for purposes of determining surplus AIMESection
			 215(b)(3) of such Act (42 U.S.C. 415(b)(3)) is amended—
					(A)in subparagraph
			 (A), by striking subparagraph (B) and inserting
			 subparagraph (C) and by inserting and determination of
			 basic average indexed monthly income after paragraph
			 (2);
					(B)by redesignating
			 subparagraph (B) as subparagraph (C); and
					(C)by inserting after
			 subparagraph (A) the following new subparagraph:
						
							(B)For purposes of determining under
				paragraph (1)(B) an individual’s surplus average indexed monthly earnings, the
				individual’s surplus earnings (described in paragraph (2)(B)(ii)) for a benefit
				computation year shall be deemed to be equal to the product of—
								(i)the individual’s surplus earnings for
				such year (as determined without regard to this subparagraph), and
								(ii)the quotient described in
				subparagraph
				(A)(ii).
								.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to individuals who initially become
			 eligible (within the meaning of section 215(a)(3)(B) of the Social Security
			 Act) for old-age or disability insurance benefits under title II of the Social
			 Security Act, or who die (before becoming eligible for such benefits), in any
			 calendar year after 2018.
			4.Consumer Price Index
			 for Elderly Consumers
			(a)In
			 generalThe Bureau of Labor
			 Statistics of the Department of Labor shall prepare and publish an index for
			 each calendar month to be known as the Consumer Price Index for Elderly
			 Consumers that indicates changes over time in expenditures for
			 consumption which are typical for individuals in the United States who have
			 attained early retirement age (as defined under section 216(l)(2) of the Social
			 Security Act (42 U.S.C. 416(l)(2)) for purposes of an old-age, wife's, or
			 husband's insurance benefit).
			(b)Effective
			 dateSubsection (a) shall
			 apply with respect to calendar months ending on or after June 30 of the
			 calendar year in which this Act is enacted.
			(c)Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out the
			 provisions of this section.
			5.Computation of
			 cost-of-living increases for Social Security benefits
			(a)In
			 generalSection 215(i) of
			 the Social Security Act
			 (42 U.S.C.
			 415(i)) is amended—
				(1)in paragraph (1)(G), by inserting before
			 the period the following: , and, with respect to any monthly insurance
			 benefit payable under this title, effective for adjustments under this
			 subsection to the primary insurance amount on which such benefit is based (or
			 to any such benefit under section 227 or 228), the applicable Consumer Price
			 Index shall be deemed to be the Consumer Price Index for Elderly Consumers and
			 such primary insurance amount shall be deemed adjusted under this subsection
			 using such Index; and
				(2)in paragraph (4), by striking and by
			 section 9001 and inserting , by section 9001, and by
			 inserting after 1986, the following: and by section 5(a)
			 of the Strengthening Social Security Act of
			 2013,.
				(b)Conforming
			 amendments in applicable former lawSection 215(i)(1)(C) of the
			 Social Security Act, as in effect in
			 December 1978 and applied in certain cases under the provisions of such Act in
			 effect after December 1978, is amended by inserting before the period the
			 following: , and, with respect to any monthly insurance benefit payable
			 under this title, effective for adjustments under this subsection to the
			 primary insurance amount on which such benefit is based (or to any such benefit
			 under section 227 or 228), the applicable Consumer Price Index shall be deemed
			 to be the Consumer Price Index for Elderly Consumers and such primary insurance
			 amount shall be deemed adjusted under this subsection using such
			 Index.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to determinations made by the Commissioner of Social
			 Security under section 215(i)(2) of the
			 Social Security Act (42 U.S.C.
			 415(i)(2)) with respect to cost-of-living computation quarters
			 ending on or after September 30, 2014.
			
